Case 1:20-cv-20592-MGC Document 35 Entered on FLSD Docket 09/15/2021 Page 1 of 1

                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                        Case No. 20-cv-20592-COOKE/O’SULLIVAN

  PORSCHE DARDEN,
  ELLIDRIA GRIFFIN, and
  ALEXIS KING, et al.,

          Plaintiffs,

  vs.

  FLY LOW, INC., and TERI GALARDI,

        Defendants.
  ____________________________________/
                        ORDER ADOPTING MAGISTRATE JUDGE’S
                           REPORT AND RECOMMENDATION
          THIS MATTER is before the Court on the Report and Recommendation of the
  Honorable John J. O’Sullivan, Chief U.S. Magistrate Judge, ECF No. 34, regarding Plaintiff
  Alexis King’s Expedited Motion to Reopen Case to Confirm Final Arbitral Award and
  Enter Final Judgment, ECF No. 28.
          In his Report and Recommendation, Judge O’Sullivan recommends granting
  Plaintiffs’ Motion. Defendants have not objected to Judge O’Sullivan’s Report and
  Recommendation, and the time to do so has passed. The Court has reviewed the Report and
  Recommendation and the relevant record and agrees with the reasoning and
  recommendations set forth therein. Accordingly, Judge O’Sullivan’s Report and
  Recommendation is AFFIRMED and ADOPTED as the Order of this Court. It is hereby
  ORDERED and ADJUDGED that Plaintiff ’s Motion is GRANTED and the Final
  Arbitration Award entered August 6, 2021 is CONFIRMED.
          DONE and ORDERED in chambers, at Miami, Florida, this 15th day of September
  2021.




                                              1
